'
~   Case: 4:20-cr-00467-SEP-NAB Doc. #: 14 Filed: 09/03/20 Page: 1 of 4 PageID #: 35
'
'
                                                                                              . FILED
                                                                                              SEP l3 2020
                                                                                            U S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF MO ·
                                     UNITED STATES DISTRICT COURT                                 ST.LOUIS
                                     EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION


    UNITED STATES OF AMERICA,                            )
                                                         )
    Plaintiff,                                           )
                                                         )
    V.                                                   ) No.
                                                         )
                                                                         4:20CR00467 SEP/NAB
    . TIMOTHY LLOYD BLANEY,                              )
                                                         )
           '
    Defendant.                                           )

                                             INDICTMENT

                                                COUNTI


           The Grand Jury charges that:

           At all times pertinent to the charges in this indictment:

           1. Federal law defines the term

           (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(1));

           (b) " sexually explicit conduct" to mean actual or simulated--

                  (i) sexual intercourse, including genital-genital, anal-genital, oral-genital, oral-

                  anal, whether between persons of the same or opposite sex,

                  (ii) bestiality,

                  (iii) masturbation,

                  (iv) sadistic or masochistic abuse, or




                                                     2
Case: 4:20-cr-00467-SEP-NAB Doc. #: 14 Filed: 09/03/20 Page: 2 of 4 PageID #: 36




               (v) lascivious exhibition of the genitals, anus or pubic area of any person (18

               U.S.C §2256(2)(A)); and

       (c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high

speed data processing device performing logical, arithmetic or storage functions, including any

data storage facility or communications facility directly related to or operating in conjunction

with such device. (18 U.S.C.§2256(6));

      · (d) "child pornography" to mean any visual depiction, including any photograph, film, _ .
         .                                           .



video, picture, or computer or computer-generated image or picture, whether made or produced

by electronic, mechanical, or other means, of sexually explicit conduct, where-

               (A) the production of such visual depiction involves the use of a minor engaging

               in sexually explicit conduct; or

               (C) such visual depiction has been created, adapted, or modified to appear that an

               identifiable minor is engaging in sexually explicit conduct. (18 U.S.C.§2256(8)). ·

       2. On or between about October 1, 2019, and August 14, 2020, within the Eastern

District of Missouri and elsewhere,

                                      TIMOTHY L. BLANEY,

the Defendant herein, did knowingly employ, use, persuade, induce, entice and coerce a minor,

E.T., to engage in sexually explicit conduct, including lascivious display of the genitals, and said

sexually explicit conduct was for the purpose of producing a visual depiction of such conduct, to

wit: image and video images of the Defendant touching and exhibiting the genitals of E.T., and

such depictions were produced using materials, to-wit: a Galaxy S8 c_ellular telephone, that had

been mailed, shipped, or transported in interstate and foreign commerce,


                                                  3
Case: 4:20-cr-00467-SEP-NAB Doc. #: 14 Filed: 09/03/20 Page: 3 of 4 PageID #: 37




in violation of Title 18, United States Code, Section 2251(a) and punishable under Title 18,

United States Code, Section2251(e).

                                 FORFEITURE ALLEGATION

       The Grand Jury further finds by probable cause that:

       1. . . Pursuant to Title 18, United States Code, Section 225 3, upon conviction of an

offense in violation of Title 18, United States Code, Section 2251(a) as set forth in Count I of the

Indictment, the defendant shall forfeit to the United States.of America: any visual depiction as

described in Sections 2251, 2251A, 2252, 2252A or 2260 of Title 18, or any book, magazine,

periodical, film, videotape, or other matter which contains. any such visual depiction, which was

produced, transported, mailed, shipped or received in violation of Chapter 110 of Title 18; any

property, real or personal, constituting or traceable to gross profits or other proceeds obtained

from such offense; and any property, real or personal, used m intended to be used to commit or

to promote the commission of such offense or any property traceable to such property.

       2.      Specific property subject to forfeiture includes, but is not limited to, the

following:

               a. .    The real property located at 8706 Woodridge Drive in Pevely, Missouri;

       3.      If any of the property described above, as a result of any act or omission of the

defendant:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided without

                       difficulty,
Case: 4:20-cr-00467-SEP-NAB Doc. #: 14 Filed: 09/03/20 Page: 4 of 4 PageID #: 38




the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).



                                              A TRUE BILL.



                                                FOREPERSON

   JEFFREY B JENSEN
   United States Attorney


   IlLLIAN S. ANDERSON, #53918(MO)
   Assistant United States Attorney
   jillian.anderson@usdoj.gov
